COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 GARY LANDERS,                                                No. 08-14-00100-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                            158th District Court
                                               §
 THE STATE OF TEXAS,                                        of Denton County, Texas
                                               §
                            State.                            (TC# F-2010-1639-B)
                                               §

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until September 3, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                             '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David Richards, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before September 3, 2014.

       IT IS SO ORDERED this 20th day of August, 2014.

                                            PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.